EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bo-Young Yeum on February 12, 2021.
The application has been amended as follows: 
In claim 1 at line 13, “substantially line-symmetrical” has been changed to --line-symmetrical--.
In claim 10 at line 2, “substantially semicircular” has been changed to --semicircular--.

Allowable Subject Matter
Claims 1 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the instant invention regarding a gasket comprising a sealing part in close contact with two separators, the sealing part having an outer peripheral point that: that is one point on an outer peripheral line of the sealing part within a right angular range from 0 degree to 90 degrees around a center point of the sealing part relative to the stacking direction, the outer peripheral point being located at an angle greater than zero relative to the stacking direction within the right angular range, the sealing part including an O-ring portion having a circular cross-sectional shape and first protrusions provided on an outer periphery of the O-ring 
The non-obviousness of the shape and design choice of the claimed invention is recognized such as described in par. [0049] of the present specification, where the prior art “cannot maintain the adequate sealing performance due to a leading end of the ridge-shaped main lip being displaced from the mating seal surface” while “the gasket GK of the embodiment can maintain a portion that comes in close contact with the separator 40 even when the gasket GK has inclined, and thus can apply a sufficient contact pressure between cells.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722    

]/CYNTHIA H KELLY/ Supervisory Patent Examiner, Art Unit 1722